Dismissed and Opinion Filed October 7, 2019




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01275-CV

                            TROY DON NORRELL, Appellant
                                        V.
                           RUTH CECELIA NORRELL, Appellee

                        On Appeal from the County Court at Law No. 3
                                 Williamson County, Texas
                             Trial Court Cause No. 14-2104-FC3

                             MEMORANDUM OPINION
                     Before Justices Bridges, Molberg, and Partida-Kipness
                                  Opinion by Justice Molberg

       Before the Court is Appellant Troy Don Norrell’s motion to dismiss this appeal, which

states the parties have reached a settlement agreement. By telephone, the Clerk of this Court

requested a certificate of conference, but no certificate of conference has been filed. Appellant’s

motion to dismiss does not state that the parties have reached agreement with respect to appellate

costs. See TEX. R. APP. P. 42.1. Nor does Appellant’s motion to dismiss attach a copy of the

settlement agreement.

       More than ten days have passed since the filing of the motion and no response has been

filed by Appellee Ruth Cecelia Norrell. We have not yet issued a decision. Pursuant to Texas

Rule of Appellate Procedure 42.1(a)(1), we grant Appellant’s motion and we dismiss this appeal.
TEX. R. APP. P. 42.1(a)(1). Pursuant to Texas Rule of Appellate Procedure 42.1(d), costs will be

taxed against Appellant. TEX. R. APP. P. 42.1(d).

       Having dismissed the appeal at Appellant’s request, our mandate will issue forthwith.




                                                    /Ken Molberg//
                                                    KEN MOLBERG
                                                    JUSTICE




181275F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 TROY DON NORRELL, Appellant                      On Appeal from the County Court at Law
                                                  No. 3, Williamson County, Texas
 No. 05-18-01275-CV         V.                    Trial Court Cause No. 14-2104-FC3.
                                                  Opinion delivered by Justice Molberg.
 RUTH CECELIA NORRELL, Appellee                   Justices Bridges and Partida-Kipness
                                                  participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     Pursuant to Texas Rule of Appellate Procedure, 42.1(d), it is ORDERED that Appellee
RUTH CECELIA NORRELL recover her costs of this appeal from Appellant TROY DON
NORRELL. TEX. R. APP. P. 42.1(d).

Judgment entered this 7th day of October 2019.